933 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harold MERCER, et al., Plaintiffs-Appellants,v.JAFFE, SNIDER, RAITT & HEUER, Peter Sugar, David Warner,James Karpen, Frederick Hoffecker, BartonGreenburg, and State of Michigan,Defendants-Appellees,
No. 90-1922.
United States Court of Appeals, Sixth Circuit.
May 29, 1991.

Before KEITH and BOGGS, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM:


1
Plaintiffs, investors with Diamond Mortgage Corporation and its affiliated companies, A.J. Obie and Associates, Inc. and Commerce Mortgage Investments Ltd., appeal from the district court's August 2, 1990, order entering final judgment in this action and from the respective interlocutory orders entered on May 3, 1989, January 3, 1990 and April 30, 1990.


2
Finding the district court's opinions proper and well-reasoned, we AFFIRM the district court's dismissal of Counts I and X of the First Amended Complaint, which alleges that James Karpen ("Karpen") was liable for negligent performance of ministerial duties and civil conspiracy, for the reasons set forth in the district court's May 3, 1989 opinion.    Mercer v. Jaffe, Snider, Raitt and Heuer, P.C., 713 F.Supp 1019 (W.D.Mich.1989).  We AFFIRM the district court's grant of summary judgment in favor of Karpen on the Count II of the Fourth Amended Complaint, which alleges that he aided and abetted the Diamond entities in violating the Securities and Exchange Commission's Rule 10b-5, 17 C.F.R. Sec. 240.10b-5, for the reasons set forth in the district court's April 30, 1990, opinion.    Mercer v. Jaffe, Snider, Raitt and Heuer, P.C., 736 F.Supp. 764 (W.D.Mich.1990).  We also AFFIRM the district court's dismissal of Count II of the Fourth Amended Complaint, which alleges that the State of Michigan is liable for violating 15 U.S.C. Sec. 78j and 17 C.F.R. Sec. 240.10b-5, for the reasons set forth in the district court's January 3, 1990, opinion.    Mercer v. Jaffe, Snider, Raitt and Heuer, P.C., 730 F.Supp. 74 (W.D.Mich.1990).  The August 2, 1990, order of the Honorable Douglas W. Hillman, Chief Judge of the United States District Court for the Western District of Michigan, is hereby AFFIRMED.